DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application is labeled as a divisional of US 15/894,132, which was abandoned on 1/28/2020.  A continuation is more appropriate than a divisional since this application is not the result of a restriction or for an independent or distinct invention from the parent (See MPEP 201.06-201.07).
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/894,132, filed on 2/12/18.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/19/19 and 7/1/20 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the  information disclosure statements.  The NPL and foreign references from the 8/19/19 IDS are in the parent application.  
 
Claim Objections
Claim 2 is objected to because of the following informalities: The fourth line is missing an “are”- right now it reads “the guide grooves formed in the base along the optical axis direction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2014/0226224), cited by applicant.
Regarding Claim 1: Cho teaches an autofocus adjustment apparatus (figs 1-4) comprising: a base (1) formed with a light-through hole (130); a carrier inserted into the base (2) and configured to receive a lens barrel configured of one or more lenses (9); a magnet installed in one surface of the carrier (31); a coil installed in the base to face the magnet (32); and at least one or more balls located between the carrier and the base and configured to support the carrier to move along an optical axis direction of the lenses (B1 & B2), wherein the base includes guide grooves into which the balls are inserted (see fig 3 between 151 & 152), the guide grooves include a main guide groove which is located on one side of the magnet (lower left 15) and at least one end of a guide protrusion protruding from the carrier is inserted thereinto (251) and an auxiliary guide groove located across the optical axis direction from the main guide groove (top left 15), the balls inserted into the main guide groove are disposed in both sides of the guide protrusion to support the carrier to an x-y direction (fig 3) and the balls inserted into the auxiliary guide groove are in two-point contact to support the carrier to a Y-direction (fig 3).  
Regarding Claim 2: Cho discloses the invention as described in Claim 1 and further teaches wherein a receiving groove configured to receive the carrier is formed in the base (inside of 1); and the guide grooves formed in the base along the optical axis direction (see fig 2).  
Regarding Claim 4: Cho discloses the invention as described in Claim 2 and further teaches wherein the balls inserted into the main guide groove are in three-point contact between the carrier and the base (fig 3) and the balls inserted in the auxiliary guide groove are in two-point contact between the carrier and the base (fig 3).  
Regarding Claim 5: Cho discloses the invention as described in Claim 1 and further teaches wherein the main guide groove is partitioned into a first main guide groove and a second main guide groove through the guide protrusion (251), and the balls are stacked in the first main guide groove (B1) and the second main guide groove (B2).  
Regarding Claim 6:
Regarding Claim 7: Cho discloses the invention as described in Claim 6 and further teaches wherein the balls located in the first and second main guide grooves are in three-point contact between the inclined surfaces and the first and second main guide grooves (fig 3).    
Regarding Claim 8: Cho discloses the invention as described in Claim 1 and inherently teaches a plurality of polarities alternately formed in the magnet (all magnets have a north and south).  
Regarding Claim 9: Cho discloses the invention as described in Claim 1 and further teaches wherein the carrier includes a tail portion protruded from the carrier so that at least on portion of the tail portion is inserted into the auxiliary guide groove (2511, ¶23 explains its part of carrier 2). 
Regarding Claim 10: Cho discloses the invention as described in Claim 9 and further teaches wherein the balls inserted into the auxiliary guide groove are in contact with the tail portion to slidably support the carrier along a base (¶30).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2014/0226224), cited by applicant.
Regarding Claim 3: Cho discloses the invention as described in Claim 1 and further teaches wherein the balls are stacked in and inserted into the main guide groove and auxiliary guide groove (B1 & B2).  Cho does not specifically teach them being inserted in different numbers. However it would have been obvious to one of ordinary skill in the art before the effective filing date to try and provide the device of Cho with different numbers of balls in the guide grooves with a reasonable expectation of success because Cho teaches that different numbers of balls could be used (¶27-28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/20/21